TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00639-CV


Jennifer Scobie, Appellant


v.


Texas Department of Protective and Regulatory Services, Appellee





FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
NO. 21577, HONORABLE GUILFORD L. JONES, III, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	The trial court signed its order of termination on October 9, 2003.  Appellant filed
her notice of appeal on October 9.  On October 16, the Clerk of this Court sent appellant notice
requesting her docketing statement and notifying her that she must request and make payment
arrangements for the appellate record within ten days.  In January and February, the Clerk sent
appellant notices that the record was overdue, no arrangements had been made to pay for the record,
and filing fees had not been paid.  On February 5, 2004, appellant was asked to submit a status report
by February 16, and was informed that failure to do so would result in dismissal.  Appellant has not
responded to any of this Court's communications.  We therefore dismiss the appeal for want of
prosecution.  See Tex. R. App. P. 42.3.


					__________________________________________
					Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Prosecution
Filed:   April 8, 2004